USDC IN/ND case 2:19-cv-00466-JD-APR document 62 filed 03/31/21 page 1 of 23


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

  RANDALL PAVLOCK, et al.,
                                                )
                                                )
          Plaintiffs,
                                                )
                                                )
          v.                                    )    Case No. 2:19-CV-00466 JD
                                                )
  ERIC J. HOLCOMB, in his official              )
  capacity as Governor of the State of
                                                )
  Indiana, et al.,                              )
                                                )
          Defendants.                           )

                                    OPINION AND ORDER
       This case arises from Plaintiffs Raymond Cahnman, Randall Pavlock, and Kimberley

Pavlock’s claim that the Indiana Supreme Court’s decision in Gunderson v. State, 90 N.E.3d

1171 (Ind. 2018), resulted in a taking of private property in violation of the Fifth Amendment of

the Constitution. The Amended Complaint asserts numerous claims against the Defendants Eric

Holcomb, Governor of the State of Indiana; Curtis Hill, Attorney General of the State of Indiana;

Cameron Clark, Director of the State of Indiana Department of Natural Resources (“DNR”); and

Tom Laycock, Acting Director of the State of Indiana Land Office. [DE 37]. The Defendants

have filed a motion to dismiss in which they argue that the Plaintiffs are precluded from asserting

these claims against them due to sovereign immunity and due to the Amended Complaint failing

to state a claim upon which relief can be granted. [DE 40].

         I.    Factual Background

       The Plaintiffs are owners of beachfront property on the shores of Lake Michigan in the

Town of Porter, Indiana. In 2018, the Indiana Supreme Court held in Gunderson v. State, 90

N.E.3d 1171 (Ind. 2018), that the State of Indiana has held exclusive title to the shore of Lake

                                                 1
USDC IN/ND case 2:19-cv-00466-JD-APR document 62 filed 03/31/21 page 2 of 23


Michigan up to the ordinary high water mark (“OHWM”) since it became a state in 1816. The

Plaintiffs were not parties to the Gunderson case, but they hold deeds describing property that

includes beachfront property below the OHWM down to the water’s edge. 1 The Plaintiffs

maintain that they own the property described in their deeds. Since the Indiana Supreme Court

held that Indiana has always held absolute title to the land below the OHWM, the plaintiffs assert

that the decision in Gunderson was a judicial taking of private property without just

compensation in violation of the Fifth Amendment.

         In 2020, the Indiana General Assembly codified the Gunderson decision with the passage

of House Enrolled Act (“HEA”) 1385. The Act states:

         (a) Absent any authorized legislative conveyance before February 14, 2018, the
         state of Indiana owns all of Lake Michigan within the boundaries of Indiana in trust
         for the use and enjoyment of all citizens of Indiana.
         (b) An owner of land that borders Lake Michigan does not have the exclusive right
         to use the water or land below the ordinary high water mark of Lake Michigan.

Ind. Code Ann. § 14-26-2.1-3 (West). The plaintiffs also assert that HEA 1385 broadens the

scope of public use of the property below the OHWM. The Gunderson decision only recognized

the “traditional triad” of commerce, navigation, and fishing in addition to transitory walking

along the shore below the OHWM. 90 N.E.3d at 1183. HEA 1385 expanded the public use to

also allow for boating, swimming, and “[a]ny other recreational purpose for which Lake

Michigan is ordinarily used, as recognized by the commission for the purposes of this section.”

Ind. Code Ann. § 14-26-2.1-4(b) (West).




1
  The Court notes that one of the Plaintiffs in this case, Raymond Cahnman, was one of the Amicus Curiae in the
state case and was represented by the same legal firm—the Pacific Legal Foundation––who now represents him in
this case. In the state case, the Amicus Curiae Pacific Legal Foundation argued that Indiana should limit its public
trust doctrine to three public uses recognized at common law (fishing, commerce, and navigation). Anything more,
they argued, would constitute an unconstitutional taking.

                                                          2
USDC IN/ND case 2:19-cv-00466-JD-APR document 62 filed 03/31/21 page 3 of 23


       The Plaintiffs are now seeking declaratory judgments against the Indiana Supreme

Court’s decision in Gunderson and HEA 1385 as well as permanent injunctions prohibiting the

Defendants from enforcing the decision and HEA 1385’s provisions. More specifically, the

Plaintiffs are alleging the uncompensated taking of land below the OHWM via the Gunderson

decision and the uncompensated taking of an easement via an expansion of the previous

easement below the OHWM via HEA 1385. The Plaintiffs state that their second cause of action,

based on the expanded easement established by HEA 1385, is conditional upon the success of its

first cause of action—the takings claim. [DE 45 at 29]. The Defendants moved to dismiss the

plaintiffs’ complaint on Eleventh Amendment immunity grounds and for failure to state a claim

upon which relief could be granted. For the following reasons, the Court grants the defendants’

motion under Rule 12(b)(1) and 12(b)(6).

  I.   Standard of Review
       Federal Rule of Civil Procedure 12(b)(1) authorizes the dismissal of claims over which

this Court has no subject matter jurisdiction. In analyzing a motion to dismiss, the Court must

accept as true all well-pled factual allegations and must draw all reasonable inferences in favor

of the plaintiff. Long v. Shorebank Dev. Corp., 182 F.3d 548, 554 (7th Cir. 1999). The burden of

establishing proper federal subject matter jurisdiction rests on the party asserting it, which in this

case are the plaintiffs. Muscarello v. Ogle Cnty. Bd. of Comm’rs, 610 F.3d 416, 425 (7th Cir.

2010). The Court may look beyond the pleadings and consider any evidence submitted to

determine whether jurisdiction exists. Long, 182 F.3d at 554.

       In reviewing a motion to dismiss for failure to state a claim upon which relief can be

granted under Federal Rule of Civil Procedure 12(b)(6), the Court construes the complaint in the

light most favorable to the plaintiff, accepts the factual allegations as true, and draws all


                                                  3
USDC IN/ND case 2:19-cv-00466-JD-APR document 62 filed 03/31/21 page 4 of 23


reasonable inferences in the plaintiff’s favor. Reynolds v. CB Sports Bar, Inc., 623 F.3d 1143,

1146 (7th Cir. 2010). A complaint must contain only a “short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). That statement must

contain sufficient factual matter, accepted as true, to state a claim for relief that is plausible on its

face, Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), and raise a right to relief above the speculative

level, Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). However, a plaintiff’s claim need

only be plausible, not probable. Indep. Trust Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930,

935 (7th Cir. 2012). Evaluating whether a plaintiff’s claim is sufficiently plausible to survive a

motion to dismiss is “‘a context-specific task that requires the reviewing court to draw on its

judicial experience and common sense.’” McCauley v. City of Chi., 671 F.3d 611, 616 (7th Cir.

2011) (quoting Iqbal, 556 U.S. at 678). 2

    II.   The Court does not have jurisdiction under Ex parte Young
          First, the Court must determine whether it has jurisdiction over this case keeping in mind

the relevant abstention doctrines and recognizing state sovereign immunity. The Eleventh

Amendment to the Constitution states that “the judicial power of the United States shall not be

construed to extend to any suit in law or equity, commenced or prosecuted against one of the

United States by Citizens of another State, or by Citizens or Subjects of any Foreign State.” U.S.

Const. amend. XI. Eleventh Amendment immunity was also extended to protect states from suits

brought by their own citizens. See Hans v. Louisiana, 134 U.S. 1, 13–15 (1890). A state’s

Eleventh Amendment immunity also normally bars suits against the state and state agencies for


2
  “When subject matter jurisdiction is challenged under Rule 12(b)(1), the plaintiff must bear the burden of
persuasion. Under Rule 12(b)(6), by contrast, the defendant bears the burden of demonstrating the plaintiff
has not stated a claim.” J.F. New & Assocs., Inc. v. Int'l Union of Operating Eng’rs, Loc. 150, ALF-CIO, No.
3:14-CV-1418 RLM, 2015 WL 1455258, at *7 (N.D. Ind. Mar. 30, 2015) (quoting Rogers v. United States,
No. 1:08–CV–162, 2009 WL 482364, at *2 (N.D. Ind. Feb.23, 2009)).


                                                         4
USDC IN/ND case 2:19-cv-00466-JD-APR document 62 filed 03/31/21 page 5 of 23


equitable relief. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984).

Moreover, Courts commonly consider state officials in their official capacities to be acting on

behalf of the state, and, therefore, the Eleventh Amendment shields them from lawsuits. See

Kentucky v. Graham, 473 U.S. 159, 165–66 (1985); Pennhurst, 465 U.S. at 101–02.

         Here, the Plaintiffs allege that the Indiana Supreme Court’s decision in Gunderson and its

subsequent codification by the Indiana legislature were, in effect, a taking of their private

property without just compensation. 3 “The Takings Clause—nor shall private property be taken

for public use, without just compensation, U.S. Const., Amdt. 5—applies as fully to the taking of

a landowner’s riparian rights as it does to the taking of an estate in land.” Stop the Beach

Renourishment, Inc. v. Fla. Dep’t of Envtl. Prot., 560 U.S. 702, 713 (2010) (citing Yates v.

Milwaukee, 10 Wall. 497, 504, 19 L.Ed. 984 (1871)). Plaintiffs seek to prohibit Indiana State

officials from enforcing the boundary determined by the Gunderson court and the alleged

expansion of the easement established by HEA 1385. In reality, by asking the Indiana State

officials to not enforce the boundary determined by the Gunderson decision, the Plaintiffs are


3
  The Court would first note that it may take judicial notice of the Gunderson decision. “The Court may take judicial
notice of matters of the public record, including court records, on a motion to dismiss brought under Rule 12(b)(1)
or an abstention doctrine.” Miller v. Balterman, No. 18-CV-4353, 2018 WL 6511145, at *1 n.1 (N.D. Ill. Dec. 11,
2018) (citing Long v. Shorebank Dev. Corp., 182 F.3d 548, 554 (7th Cir. 1999) (allowing a district court ruling on a
12(b)(1) motion to “ ‘look beyond the jurisdictional allegations of the complaint and view whatever evidence has
been submitted on the issue to determine whether in fact subject matter jurisdiction exists’ ”); Lumen Const., Inc. v.
Brant Const. Co., 780 F.2d 691, 697 n.4 (7th Cir. 1985) (finding that “the official record of the parallel state case is
a proper object for judicial notice” on a motion to abstain)).

The Court would then note that the Rooker-Feldman doctrine does not apply to this case as the parties are not the
same as those in the Gunderson case: the plaintiffs in this case are similarly situated landowners who were not a
party to the original case, see Stop the Beach Renourishment, Inc. v. Fla. Dep’t of Envtl. Prot., 560 U.S. 702, 728
(2010) (plurality), and they are not the same party who lost in state court. See Exxon Mobil Corp. v. Saudi Basic
Indus. Corp., 544 U.S. 280, 291 (2005) (applying the doctrine when “the losing party in state court filed suit in
federal court after the state proceedings ended.”); see also Dustin E. Buehler, Revisiting Rooker-Feldman:
Extending the Doctrine to State Court Interlocutory Orders, 36 Fla. St. U. L. Rev. 373, 414 (2009) (“An independent
federal claim will foreclose application of the Rooker-Feldman doctrine even if it ‘denies a legal conclusion that a
state court has reached.’”) (quoting GASH Assocs. v. Vill. of Rosemont, 995 F.2d 726, 728 (7th Cir. 1993)).
Moreover, “[t]he Rooker–Feldman doctrine does not bar actions by nonparties to the earlier state-court judgment
simply because, for purposes of preclusion law, they could be considered in privity with a party to the judgment.”
Lance v. Dennis, 546 U.S. 459, 466 (2006).

                                                           5
USDC IN/ND case 2:19-cv-00466-JD-APR document 62 filed 03/31/21 page 6 of 23


asking this Court for exclusive title to the property below the OHWM. Traditionally, if the state

officials are acting within the authority of state law and are not violating federal law, then their

actions are protected by the Eleventh Amendment. Fla. Dep’t of State v. Treasure Salvors, Inc.,

458 U.S. 670, 696–97 (1982).

        But the analysis changes if state officials are violating federal law. Under the narrow

exception created by the Supreme Court in Ex parte Young, any action on the part of state

officials that violates federal law cannot be attributed to the state. 209 U.S. 123, 159–60 (1908).

“The Young doctrine recognizes that if a state official violates federal law, he is stripped of his

official or representative character and may be personally liable for his conduct; the State cannot

cloak the officer in its sovereign immunity.” Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S.

261, 288 (1997) (O’Connor, J., concurrence) (citing Ex parte Young, 209 U.S. at 159–160).

Thus, under the Ex parte Young exception, “a suit challenging the constitutionality of a state

official’s action is not one against the State.” Pennhurst, 465 U.S. at 102. The plaintiffs argue

that this case falls within the Ex parte Young exception and therefore this Court has jurisdiction

to decide it. This Court therefore must determine whether the Ex parte Young exception applies

here.

           A. The Ex parte Young Inquiry

        Instead of completing a case-by-case analysis to determine whether a claim falls within

the Ex parte Young exception as was espoused by Justice Kennedy in the plurality opinion in

Coeur d’Alene, the Supreme Court later clarified in Verizon Maryland, Inc. v. Public Service

Commission of Maryland, 535 U.S. 635, 645 (2002), that courts should complete a simpler

assessment to determine whether the exception applies. “In determining whether the doctrine of

Ex parte Young avoids an Eleventh Amendment bar to suit, a court need only conduct a



                                                  6
USDC IN/ND case 2:19-cv-00466-JD-APR document 62 filed 03/31/21 page 7 of 23


‘straightforward inquiry into whether [the] complaint alleges an ongoing violation of federal law

and seeks relief properly characterized as prospective.’” Id. (quoting Coeur d’Alene, 521 U.S. at

296 (O’Connor, J., concurring)). In cases implicating the Eleventh Amendment and Ex parte

Young, the Seventh Circuit has applied the straightforward inquiry when determining whether a

case fell within the exception. In Ameritech Corporation v. McCann, 297 F.3d 582, 586 (7th Cir.

2002), the Seventh Circuit noted that the Supreme Court had “helped define precisely when the

Ex Parte Young exception applies . . .” before quoting the straightforward inquiry from Verizon.

It again reaffirmed this approach in Indiana Protection and Advocacy Services v. Indiana Family

and Social Services, 603 F.3d 365, 371 (7th Cir. 2010), finding that the Supreme Court had

moved away from the balancing approach described in Coeur d’Alene and instead courts were to

follow the straightforward inquiry espoused in Verizon.

       When applying the “straightforward inquiry” clarified in Verizon, this case seemingly

falls within the Ex parte Young exception. First, since the Plaintiffs are alleging an ongoing

violation of a federal right, they meet the first requirement. The Plaintiffs allege that the Indiana

Supreme Court’s decision in Gunderson and the legislature’s subsequent codification of the

decision effectively moved their property line back to the OHWM despite their historical

exclusive title to the low water mark. They argue the determination that the State of Indiana

holds exclusive title below the OHWM constituted a taking of private property without just

compensation in violation of the Constitution. When completing the analysis under the Ex parte

Young exception, courts are to look at the allegations of the claim and not consider the

underlying merits. Tindal v. Wesley, 167 U.S. 204, 216 (1897) (“It is to be presumed in favor of

the jurisdiction of the court that the plaintiff may be able to prove the right which he asserts in

his declaration”); see also, Verizon Maryland, 535 U.S. at 646 (“But the inquiry into whether suit



                                                  7
USDC IN/ND case 2:19-cv-00466-JD-APR document 62 filed 03/31/21 page 8 of 23


lies under Ex parte Young does not include an analysis of the merits of the claim.”). Since the

plaintiffs have alleged an ongoing federal violation, they meet the first requirement under Ex

parte Young.

        Second, the Plaintiffs are seeking prospective relief, and more specifically they are

seeking to enjoin Indiana officials from continuing to enforce the boundary line that resulted

from the Gunderson decision. The Plaintiffs are not seeking any damages or other retrospective

relief that would result in the inapplicability of the Ex parte Young exception. As the Plaintiffs

explain, an injunction would not entitle them to any monetary relief in state court but would

prevent State officials from enforcing the Gunderson boundaries and permit them to resume the

use of their property. [DE 45 at 24]. The Plaintiffs “simply want the Court to stop the allegedly

unconstitutional taking and restore the status quo ante Gunderson.” [Id.]. Thus, since the

Plaintiffs seek relief that is properly characterized as prospective, they meet the second

requirement under Ex parte Young. 4 The straightforward inquiry under Ex parte Young would

seem to result in the Court having jurisdiction over the plaintiffs’ claims.

             B. A narrow exception to Ex parte Young

        But the Plaintiffs’ ultimate request—for this Court to restore the alleged status quo

property boundary line on the shores of Lake Michigan—raises difficult issues of federalism and

comity as it requires this Court to effectively overturn a State Supreme Court decision and grant

plaintiffs exclusive title to the land below the OHWM. Here, this Court believes that this is a

unique case, which parallels the issues presented in Idaho v. Coeur d’Alene Tribe of Idaho, 521




4
 The Defendants assert that only the Director of the State of Indiana Department of Natural Resources (“DNR”) is a
proper party to the suit under Ex Parte Young. The Plaintiffs respond that “[w]hether the remaining Defendants are
properly sued is irrelevant to the outcome.” [DE 45 at 2]. The Court agrees with the Defendants that since the
Plaintiffs are seeking injunctive relief, the case may only proceed against the State employees with enforcement
power, which in this case is the Director of the DNR.

                                                        8
USDC IN/ND case 2:19-cv-00466-JD-APR document 62 filed 03/31/21 page 9 of 23


U.S. 261 (1997). In Coeur d’Alene, the Supreme Court noted that “[a]n allegation of an ongoing

violation of federal law where the requested relief is prospective is ordinarily sufficient to invoke

the Young fiction.” Id. at 281. But they also found the Ex parte Young exception to be

inapplicable as the Tribe’s suit was “the functional equivalent of a quiet title action which

implicates special sovereignty interests.” Id. As the Supreme Court observed, it had to determine

the effect of the Tribe’s suit and its impact on special sovereignty interests of the state before

deciding whether to apply the exception in Ex parte Young. The Supreme Court found that the

declaratory and injunctive relief sought by the Tribe was “close to the functional equivalent of

quiet title in that substantially all benefits of ownership and control would shift from the State to

the Tribe.” Coeur d’Alene, 521 U.S. at 282. The Supreme Court’s holding in Coeur d’Alene was

unique in that it found the state’s special sovereignty interests in the land in dispute were

significant enough for the case to be treated as an exception to the Ex parte Young exception.

Since the plaintiffs in Coeur d’Alene were seeking the functional equivalent of a quiet title suit

against the state, the Supreme Court found that it could not fall within the exception to a state’s

sovereign immunity under the Eleventh Amendment. 5 521 U.S. at 281–82, 287–88.

         Here, the Plaintiffs are seeking something similar. By requesting that this Court restore

the alleged status quo and prevent Indiana state officials from enforcing a boundary line recently

clarified by the Indiana Supreme Court and codified by the Indiana legislature, the Plaintiffs are

effectively seeking relief equivalent to a quiet title action. 6 The Plaintiffs’ suit seeks to


5
  In her concurrence, Justice O’Connor also noted that “[w]here a plaintiff seeks to divest the State of all regulatory
power over submerged lands—in effect, to invoke a federal court's jurisdiction to quiet title to sovereign lands—it
simply cannot be said that the suit is not a suit against the State.” Coeur d'Alene, 521 U.S. at 296.
6
  In Gunderson, the Indiana Supreme Court held that “Indiana at statehood acquired equal-footing lands inclusive of
the temporarily-exposed shores of Lake Michigan up to the natural OHWM.” 90 N.E.3d at 1181. The Plaintiffs
argue that the boundary line between the public trust along the shore of Lake Michigan and upland private property
is at the low water mark. Thus, the title action relates to the land between the low water mark and the OHWM.


                                                           9
USDC IN/ND case 2:19-cv-00466-JD-APR document 62 filed 03/31/21 page 10 of 23


extinguish Indiana’s ownership and, as a result, diminish its control of the shores of Lake

Michigan. 7 Thus, this Court believes that the facts of this case place it squarely within the reach

of Coeur d’Alene. While there is some friction between the Supreme Court’s direction to conduct

a straightforward inquiry and the exception established in Coeur d’Alene, the Supreme Court has

not overturned Coeur d’Alene. In fact, several years later, the Supreme Court affirmed Coeur

d’Alene in Virginia Office for Protection and Advocacy v. Stewart, 563 U.S. 247, 258 (2011)

(“VOPA”), when it noted the case before it did not threaten an invasion of Virginia’s sovereignty

and recognized that “[t]he specific indignity against which sovereign immunity protects is the

insult to a State of being haled into court without its consent . . . . [which] effectively occurs . . .

when (for example) the object of the suit against a state officer is to reach funds in the state

treasury or acquire state lands . . . .” Thus, the Supreme Court specifically noted that cases

involving the acquisition of state lands is a unique situation where the State’s dignity may be

offended. Finally, in VOPA, the Supreme Court noted its willingness “to police abuses of the

doctrine that threatens to evade sovereign immunity.” Id. at 256.

         As explained above, the Seventh Circuit recognizes the need for a straightforward inquiry

under Ex parte Young. However, Ameritech and Indiana Services can be distinguished because

they did not involve special state land interests such as those at issue in this case. The cases also

pre-dated VOPA during a time when the significance and reach of Coeur d’Alene may have been

in doubt following the Supreme Court’s statements in Verizon. While the Seventh Circuit stated

in Ameritech that courts were to carry out the straightforward inquiry from Verizon and “not




7
 Plaintiffs state in their brief: “Plaintiffs can no longer use and enjoy this property. They are now limited to the
same rights the general public possesses. While Plaintiffs have no issue with the public walking across the beach
pursuant to walking easements they have conveyed, Gunderson’s decree extinguished their ownership of the beach
and the many rights that come with it.” [DE 45 at 1].


                                                         10
USDC IN/ND case 2:19-cv-00466-JD-APR document 62 filed 03/31/21 page 11 of 23


assess the precise nature of the State's sovereign interest in law enforcement—so long as [the

plaintiff’s] complaint seeks prospective injunctive relief to cure an ongoing violation of federal

law,” this Court believes that consistent with Coeur d’Alene and VOPA, it still needs to consider

a state’s special sovereignty interests when state land is at issue. 297 F.3d at 588. Sitting en banc

in Indiana Protection, the Seventh Circuit distinguished Coeur d’Alene as an unusual case noting

that “it would decide the state’s ownership and legal and regulatory authority over a vast reach of

lands and waters long deemed by the State to be an integral part of its territory.” 603 F.3d at 372

(quotation omitted). Here, the plaintiffs are not contesting the state’s legal or regulatory authority

over the disputed land, but they are contesting the ownership of it. Nonetheless, their ownership

of the property would, to some extent, impact the state’s ability to control that property.

       Moreover, neither Ameritech nor Indiana Services involved an issue related to state land.

In Ameritech, the plaintiff sought a declaration that the defendant must comply with certain

provisions of the Electronic Communications Privacy Act. 297 F.3d at 588. Indiana Services

addressed the issue of whether the plaintiff could access the records of two mentally ill patients

in a state hospital. In both cases the Seventh Circuit specifically noted the uniqueness of Coeur

d’Alene and found it inapplicable based on the facts before it, but this Court does not find that

reasoning to be dispositive as the allegations of this case bring it considerably closer to the

holding in Coeur d’Alene. As was demonstrated in VOPA, the Supreme Court itself continues to

treat Coeur d’Alene differently and notes that its uniqueness brings it outside of the

straightforward inquiry of whether a case falls under the Ex parte Young exception.

       Additionally, other circuits have acknowledged that Coeur d’Alene is applied differently

due to the special sovereignty issues presented in the case. In Lacano Investments, LLC v.

Balash, 765 F.3d 1068, 1074 (9th Cir. 2014), the Ninth Circuit recognized that Coeur d’Alene



                                                 11
USDC IN/ND case 2:19-cv-00466-JD-APR document 62 filed 03/31/21 page 12 of 23


was still binding law and that Verizon did not overrule it. In Lacano, owners of land patents

issued by the federal government before Alaska entered the Union argued that the patents gave

them title to certain streambeds in Alaska. The plaintiffs sought a declaratory judgment that

Alaska DNR’s navigability determinations violated the Submerged Lands Act and an injunction

prohibiting the defendants from claiming title to the lands beneath the waterways. The Ninth

Circuit explained, “[t]o the extent there is some tension between the ‘straightforward inquiry’

recognized in Verizon and the ‘unique’ and ‘narrow’ circumstances of Coeur d'Alene, we must

follow Coeur d'Alene, ‘which directly controls, leaving to [the Supreme] Court the prerogative of

overruling its own decisions.’” Lacano, 765 F.3d at 1074 (citation omitted). The Ninth Circuit

also found that “Federal courts lack jurisdiction over all actions where a plaintiff seeks relief that

is ‘close to the functional equivalent of quiet title’ over submerged lands that have a ‘unique

status in the law’ and which are ‘infused with a public trust.’” Id. at 1076.

       More recently, the Third Circuit recognized the Supreme Court’s willingness “to police

abuses of the [Ex parte Young] doctrine that threaten to evade sovereign immunity because the

relief would operate against the State.” Waterfront Comm'n of N.Y. Harbor v. Governor of N.J.,

961 F.3d 234, 239 (3d Cir. 2020) (citing VOPA, 563 U.S. at 256) (quotation omitted). In

Waterfront, the Waterfront Commission sued the Governor of New Jersey to prevent him from

terminating a compact made with the State of New York more than fifty years prior. The Third

Circuit found that, since the State of New Jersey was the real, substantial party in interest, the

federal courts did not have jurisdiction. The Third Circuit noted numerous cases where the

Supreme Court found that the sovereign was the real, substantial party in interest, including in

Coeur d'Alene, where quiet title to and preclusion of state control of territory within the State’s

regulatory jurisdiction would be “as intrusive as almost any conceivable retroactive levy upon



                                                  12
USDC IN/ND case 2:19-cv-00466-JD-APR document 62 filed 03/31/21 page 13 of 23


funds in its Treasury.” Id. at 239 (quoting Coeur d'Alene, 521 U.S. at 281–82). These cases from

other circuits demonstrate that Verizon did not abrogate or limit Coeur d'Alene but that it

continues to be applicable and it is not a good-for-one-case-only rule. 8

              C. Applying Coeur d'Alene to the Facts of this Case

         As the Supreme Court recognized in Coeur d’Alene, “[t]he question before us is not the

merit of either party’s claim, however, but the relation between the sovereign lands at issue and

the immunity the State asserts.” 521 U.S. at 287. As addressed at length in the Gunderson

decision and many federal cases before this one, the lands underlying navigable waters have

historically been considered sovereign lands. Under the Equal Footing Doctrine, courts have

recognized this land as an essential attribute of sovereignty. Oregon ex rel. State Land Bd. v.

Corvallis Sand & Gravel Co., 429 U.S. 363, 373–74 (1977). The court found that “the boundary

between the upland and tideland was to be determined by federal law” but “thereafter the role of

the equal-footing doctrine is ended, and the land is subject to the laws of the State.” Id. at 378.

Moreover, the Supreme Court previously found that the Public Trust Doctrine—the common-law

tradition that the state, as sovereign, acts as trustee of public rights in natural resources—applies

to the Great Lakes. Ill. Cent. R. Co. v. Ill., 146 U.S. 387, 436–37 (1892). In this case, the land at

issue is not submerged but is the land between the low water mark and the OHWM on the shores

of Lake Michigan.

         While this Court recognizes that there are factual differences between this case and

Coeur d’Alene, it finds that there are sufficient similarities for this case to fall within the


8
  This Court recognizes that the Tenth Circuit limited the reach of Coeur d’Alene, but again, that was following the
Supreme Court’s holding in Verizon and prior to its findings in VOPA. See Tarrant Reg’l Water Dist. v. Sevenoaks,
545 F.3d 906, 912 (10th Cir. 2008) (noting that the Supreme Court limited the reach of Coeur d’Alene Tribe by not
including the issue of sovereignty as part of a court’s analysis regarding Eleventh Amendment immunity). In
Tarrant the plaintiff, a Texas agency responsible for supplying public water, claimed that an Oklahoma law
unconstitutionally prevented it from appropriating or purchasing water located in Oklahoma. Since the Seventh
Circuit has not clearly limited Coeur d’Alene’s reach, this Court still finds it to be applicable to the facts of this case.

                                                            13
USDC IN/ND case 2:19-cv-00466-JD-APR document 62 filed 03/31/21 page 14 of 23


exception recognized in Coeur d’Alene. While the Tribe in Coeur d’Alene sought to establish

ownership over a vast area of land in Idaho (the submerged lands of Lake Coeur d’Alene in

addition to various rivers and streams within the boundaries of the reservation) and here the

Plaintiffs are seeking a determination of a much smaller amount of land (their lots specifically,

but could be expanded to potentially 45 miles of shore land), sovereignty issues are still

implicated regardless of the amount of land in question. The Plaintiffs also attempt to distinguish

this case from Coeur d’Alene by pointing out that the sovereignty issues were related to a Tribe

and a State (not citizens of a State and a State) and that the Tribe sought relief that went further

than the relief requested here. This Court recognizes that when tribes are involved in a dispute,

there are unique sovereignty issues implicated, but other courts have applied the holding in

Coeur d’Alene even where a tribe was not involved, i.e., Lacano and Waterfront. Given that state

sovereignty issues carry over in non-tribal contexts as well, this Court does not find the absence

of a tribal party decisive here.

        Finally, the Plaintiffs argue that they are not seeking to completely divest Indiana of its

sovereignty or jurisdiction over the disputed property as the Tribe did in Coeur d’Alene. The

Tribe in Coeur d’Alene certainly went further than the plaintiffs in this case, as the plaintiffs

seem to still recognize that the property below the OWHM is encumbered by the public trust.

[DE 45 at 26 n.11 “Plaintiffs take no position on the existence of a public trust on privately

owned land lakeward of the OWHM. Plaintiffs simply note that private ownership and the public

trust can indeed be incompatible.”]. But as the Plaintiffs also recognize, the only portion of the

Supreme Court’s opinion in Coeur d’Alene “that commanded a majority held Young inapplicable

because the Tribe’s suit was ‘the functional equivalent of a quiet title action which implicates

special sovereignty interests.’” [DE 45 at 25 quoting Coeur d’Alene, 521 U.S. at 218]. The



                                                  14
USDC IN/ND case 2:19-cv-00466-JD-APR document 62 filed 03/31/21 page 15 of 23


essence of this suit is a dispute between the plaintiffs and the State of Indiana over exclusive

ownership of the land between the low water mark and the OHWM on the shores of Lake

Michigan. Plaintiffs’ request strikes at the heart of special sovereignty interests as it requires the

determination of exclusive title as to where State property ends and private property begins.

Even setting aside the argument that the plaintiffs aren’t contesting Indiana’s legal or regulatory

authority over the land, this Court still finds the allegations fall within the Coeur d’Alene

exception as their claim directly implicates ownership and control of the land. If this Court were

to grant the Plaintiffs’ request, the benefits of ownership and control would shift from the State

of Indiana to the plaintiffs. The Eleventh Amendment bars this kind of action.

       “This is especially true when, as in the case before us, the controversy involves not

simply a violation of federal law, but relief impacting the validity of an asserted state property

interest.” Elephant Butte Irr. Dist. of N.M. v. Dep't of Interior, 160 F.3d 602, 608–09 (10th Cir.

1998) (recognizing that Coeur d'Alene imposed a new requirement on federal courts and

considered whether the relief sought by the plaintiff implicated special sovereignty interests); see

also MacDonald v. Vill. of Northport, 164 F.3d 964, 971–72 (6th Cir. 1999) (When the plaintiffs

sought a declaration that they owned a right-of-way which provided access to a navigable

waterway, the Sixth Circuit applied Coeur d'Alene Tribe and found that “[b]ecause the state of

Michigan has a great interest in maintaining public access to the Great Lakes, the MacDonalds'

requested relief implicated ‘special sovereignty interests.’” The Circuit abstained on other

grounds under the Burford Abstention.); and Anderson-Tully Co. v. McDaniel, 571 F.3d 760, 763

(8th Cir. 2009) (applying Coeur d'Alene where the landowner sought quiet title to two bodies of

water in Arkansas and concluding that the Eleventh Amendment barred the federal lawsuit).

Finally, the Supreme Court has recognized “the need to promote the supremacy of federal law”



                                                  15
USDC IN/ND case 2:19-cv-00466-JD-APR document 62 filed 03/31/21 page 16 of 23


while also accommodating “the constitutional immunity of the States.” Pennhurst, 465 U.S. at

105. That balance must be struck here.

         Courts must be “willing to police abuses of the [Ex parte Young] doctrine that threaten to

evade sovereign immunity.” VOPA, 563 U.S. at 256. This case threatens an invasion of Indiana’s

sovereignty, and this Court finds that it does not fall within the Ex parte Young exception.

Allowing this suit in federal court would have a direct effect on the sovereignty and autonomy of

the State of Indiana, which deprives this Court of jurisdiction to hear it. Therefore, following the

Supreme Court’s lead in Coeur d'Alene, as reaffirmed in VOPA, this Court finds that due to the

special sovereignty interests presented by this case, most notably the exclusive title action sought

by the Plaintiffs, the Ex parte Young exception is inapplicable here and the suit is barred by the

Eleventh Amendment’s state sovereign immunity protection.


III.     There is no cognizable claim for which relief may be granted
         Even if this Court were to find that the Plaintiffs’ claim fell within the Young exception,

the Court would find there to be no cognizable claim here. 9 While the parties more directly

address the concept of judicial takings in their briefs, because the Indiana legislature codified the

Gunderson holding in HEA 1385, the Court need not determine whether a court’s decision can

constitute an unjust taking of property. After all, the Plaintiffs allege that “[w]ith respect to

ownership, HEA 1385 essentially codified the Gunderson rule” and adopted the court’s position

that they never owned the property described in their deeds. [DE 37 at 25]. But no matter


9
 District courts regularly address arguments made under Rule 12(b)(6), even after granting a motion under 12(b)(1).
See Hughes v. Chattem, Inc., 818 F. Supp. 2d 1112, 1120 (S.D. Ind. 2011) (“Even if Plaintiffs had established injury
sufficient to confer standing, we would nevertheless dismiss this action because they have not stated any claim upon
which relief can be granted.”), and Jimenez v. Illinois, No. 11-CV-4707, 2012 WL 174772, at *5 (N.D. Ill. Jan. 18,
2012), aff'd sub nom. Jimenez v. Waller, 498 F. App'x 633 (7th Cir. 2012) (“Even if jurisdiction could be
established, Plaintiffs' claims are dismissed under Rule 12(b)(6) for failure to state a claim upon which relief can be
granted.”).


                                                          16
USDC IN/ND case 2:19-cv-00466-JD-APR document 62 filed 03/31/21 page 17 of 23


through which lens this Court reviews the Plaintiffs’ allegations, the complaint still fails to state

a claim because the Plaintiffs cannot show a legal entitlement to the land in question.

        Under the judicial takings theory, assuming the concept is a viable one, Plaintiffs have to

plausibly allege “whether the property right allegedly taken was established.” Stop the Beach

Renourishment, Inc. v. Fla. Dep’t of Envtl. Prot., 560 U.S. 702, 728 (2010) (Scalia, J.,

concurrence); 10 see also Stevens v. City of Cannon Beach, 510 U.S. 1207, 114 S.Ct. 1332, 1334

(1994) (Scalia, J., dissenting from the denial of certiorari) (“As a general matter, the Constitution

leaves the law of real property to the States. But just as a State may not deny rights protected

under the Federal Constitution through pretextual procedural rulings . . . neither may it do so by

invoking nonexistent rules of state substantive law.”); Knick v. Twp. of Scott, Pennsylvania, 139

S.Ct. 2162, 2187 (2019) 11 (Kagan, J., dissenting) (before any federal constitutional standards

“can come into play, a court must typically decide whether, under state law, the plaintiff has a

property interest in the thing regulated”) (citing Phillips v. Wash. Legal Found., 524 U.S. 156,

164 (1998)); see also Stewart E. Sterk, The Demise of Federal Takings Litigation, 48 Wm. &

Mary L. Rev. 251, 288 (2006) (“[I]f background state law did not recognize or create property in

the first instance, then a subsequent state action cannot take property.”). The Court notes, of

course, that no binding precedent on the concept of judicial takings was established in any of

these cases as only four justices endorsed the concept in Stop the Beach and “because no

controlling principle can be gleaned from the plurality, concurrence . . . and the dissenting

opinions.” Gibson v. Am. Cyanamid Co., 760 F.3d 600, 615 (7th Cir. 2014). Thus, a court faced


10
   Notably, the concurrences in Stop the Beach Renourishment declined to address the question of whether court
decisions could amount to a judicial taking. Id. at 737, 745.

11
  This case also over-ruled the previous requirement established in Williamson County Regional Planning
Commission v. Hamilton Bank of Johnson City, 473 U.S. 172 (1985), that takings plaintiffs must first appeal their
takings claim to the state supreme court.


                                                        17
USDC IN/ND case 2:19-cv-00466-JD-APR document 62 filed 03/31/21 page 18 of 23


with the question of whether a state supreme court effected a taking must look to the pre-existing

state law and address whether the property right was established in that law. Here, this Court

must consider Indiana law and whether the Plaintiffs’ property right to the area of land between

the low water mark and the OHWM on the shores of Lake Michigan was well-established and

then changed or, if the Indiana Supreme Court merely clarified and elaborated on the pre-

existing property right. 12

         In Stop the Beach, Justice Scalia emphasized that the State cannot invoke nonexistent

rules of state substantive law or change an established property right. 560 U.S. at 731. The Court

finds that nothing like that happened here; rather, there is sufficient legal precedent prior to

Gunderson that demonstrates the Indiana Supreme Court in Gunderson did not change the law

concerning the Plaintiffs’ properties in question. And, at the very least, the Court would find

there was significant ambiguity in that field of property law and that the Gunderson decision did

not represent a radical departure from a well-established or even well-understood property right.

Plaintiffs submit that their deeds for the beachfront parcels include property below the OHWM

and down to the water’s edge. [DE 37 at 9]. The Plaintiffs assert that they conveyed walking

easements along their property to the U.S. government, but explicitly reserved all rights in the

property other than walking. [Id. at 11]. The Plaintiffs provide several other historical accounts,

which describe how a good portion of the Indiana shoreline was privately held. [Id. at 12–19].

While the Plaintiffs supply historical background on beachfront parcels in Indiana to support

their assertion that they have always owned the land down to the water’s edge, the Court finds




12
  The Court focuses on the Gunderson decision as it is where the state defines the source of the property interest.
The Supreme Court has recognized that neither the state legislature, nor the state courts may transform private
property into public property without compensation. See Webb's Fabulous Pharmacies, Inc. v. Beckwith, 449 U.S.
155, 164 (1980).

                                                         18
USDC IN/ND case 2:19-cv-00466-JD-APR document 62 filed 03/31/21 page 19 of 23


these accounts only serve to demonstrate the property-owners’ confusion surrounding the issue

in Indiana.

       As explained in Gunderson, “[t]he State of Indiana, upon admission to the Union in 1816,

acquired title to the shores and submerged lands of all navigable waters within its borders.” 90

N.E.3d at 1177 (citing State ex rel. Ind. Dep't of Conservation v. Kivett, 228 Ind. 623, 630

(1950)). The federal patent at the root of the Gundersons’ deed did not convey any land below

the OHWM. Id. at 1179. The Supreme Court has long recognized that title to land below the

high-water mark was governed by state law:

       The new states admitted into the Union since the adoption of the constitution have
       the same rights as the original states in the tide waters, and in the lands under them,
       within their respective jurisdictions. The title and rights of riparian or littoral
       proprietors in the soil below (the) high-water mark, therefore, are governed by the
       laws of the several states, subject to the rights granted to the United States by the
       constitution.

Shively v. Bowlby, 152 U.S. 1, 57–58 (1894). Shively ultimately held that “[g]rants by congress

of portions of the public lands within a territory to settlers thereon, though bordering on or

bounded by navigable waters, convey, of their own force, no title or right below [the] high-water

mark, and do not impair the title and dominion of the future state.” Id. at 58. And it was

recognized that the shores or space between the OHWM and low water marks was held by the

State for the benefit of the people of the state. Lake Sand Co. v. State, 120 N.E. 714, 716 (1918)

(quoting Ex parte Powell, 70 Fla. 363, 372 (1915)). Moreover, American common law defined

the boundary at the OHWM and not wherever the water’s edge was at a given moment in time.

See Gunderson, 90 N.E.3d at 1179. Finally, it is consistent with historical authority that “lands

on the waterbody side of the OHWM pass to new states as an incident of sovereignty, whereas

lands on the upland side of the OHWM are available for federal patent and private ownership.”

Id. at 1180. Thus, the Gunderson court found that the grant of land by Congress to the states


                                                 19
USDC IN/ND case 2:19-cv-00466-JD-APR document 62 filed 03/31/21 page 20 of 23


included property up to the OHWM and that the land between the OHWM and the low water

mark was held in the public trust by the State of Indiana. “But it has been long established that

the individual States have the authority to define the limits of the lands held in public trust and to

recognize private rights in such lands as they see fit.” Phillips Petroleum Co. v. Mississippi, 484

U.S. 469, 475 (1988).

         Finding that the State of Indiana acquired exclusive title to the shores of Lake Michigan

up to the natural OHWM, the Gunderson court then determined that the State of Indiana had not

relinquished title to that land at any point in its history. The Gundersons had argued that their

property extended to the water’s edge because Indiana had surrendered its public trust rights in

Lake Michigan. 90 N.E.3d at 1182. But the Indiana Supreme Court found that Indiana had not

relinquished its title or surrendered its public trust rights to the shores of Lake Michigan. Id.

         The Gunderson court analyzed the scope of the public trust doctrine in Indiana and found

that the common-law public trust doctrine still applied to Lake Michigan even though it was

excluded in the 1947 Indiana Acts 1223 (codified as amended at Ind. Code § 14-26-2-5), which

determined the scope of public rights on lakes in Indiana. Id. at 1183. The Gunderson court also

found that, even if the Indiana legislature had intended to extinguish those public trust rights, it

lacked the authority to do so. Id. at 1183 (quoting Illinois Cent. R. Co. v. State of Illinois, 146

U.S. 387, 453 (1892). (“The control of the State for the purposes of the trust can never be lost,

except as to such parcels as are used in promoting the interests of the public therein, or can be

disposed of without any substantial impairment of the public interest in the lands and waters

remaining.”). 13 Additionally, the court found that under several provisions of the Indiana Code,


13
   Land that the state holds in the public trust cannot be relinquished by a transfer of the property. “It is a title held in
trust for the people of the state, that they may enjoy the navigation of the waters, carry on commerce over them, and
have liberty of fishing therein, freed from the obstruction or interference of private parties.” Illinois Cent., 146 U.S.
at 452.

                                                             20
USDC IN/ND case 2:19-cv-00466-JD-APR document 62 filed 03/31/21 page 21 of 23


land bordering Lake Michigan remained encumbered by the public trust, which limited Indiana’s

ability to transfer or relinquish it. 14 Id. And it was recognized that the shores or space between

the OHWM and low water marks was held by the State for the benefit of the people of the state.

Lake Sand Co. v. State, 120 N.E. 714, 716 (1918) (quoting Ex parte Powell, 70 Fla. 363, 372

(1915)). The Gunderson court ultimately recognized that “at a minimum, walking below the

natural OHWM along the shores of Lake Michigan is a protected public use in Indiana.” 90

N.E.3d at 1188. Thus, the area in dispute in this case directly overlaps with the area that Indiana

holds in the public trust for its citizens. Thus, even if the State of Indiana had ceded exclusive

title to the land below the OHWM, the State still held that land in the public trust for its citizens

and, therefore, at a minimum, the property owners did not have exclusive control of that area.

But ultimately, the Indiana Supreme Court did find that Indiana had exclusive title to the land

below the OHWM and that it held that land in the public trust for all citizens of Indiana to enjoy.

         Notably, the Gunderson court did find that a set of Indiana cases addressing title to

property along the Ohio River did not apply to the shores of Lake Michigan as was argued by the

Gundersons. 15 The line of Indiana cases found that the title of riparian owners along the Ohio

river extended to the low-water mark. The Gunderson court found that the rule had “no

application to other equal-footing lands within Indiana, including the shores of Lake Michigan.”

90 N.E.3d at 1184. The Gunderson court also noted that to the extent the holding in Bainbridge


14
  The Court explained that under Indiana’s submerged property statute, even if a person acquired title to submerged
real property adjacent to Lake Michigan and filled it in or made improvements to it, the land remained encumbered
by the public trust. “Before issuing a permit under Indiana Code chapter 14–29–1 (a requisite step under the
submerged property statute), the DNR “shall consider [the] public trust” and the “likely impact upon the applicant
and other affected persons, including the accretion or erosion of sand or sediments.” 312 Ind. Admin. Code 6–1–1(f)
(2017).” 90 N.E.3d at 1183.

15
   Bainbridge v. Sherlock, 29 Ind. 364 (1868); Stinson v. Butler, 4 Blackf. 285, 285 (1837); Handly’s Lessee v.
Anthony, 18 U.S. (5 Wheat.) 374, 383, 5 L.Ed. 113 (1820); Martin v. City of Evansville, 32 Ind. 85, 86 (1869); Irvin
v. Crammond, 58 Ind. App. 540, 108 N.E. 539, 541 (1915).


                                                         21
USDC IN/ND case 2:19-cv-00466-JD-APR document 62 filed 03/31/21 page 22 of 23


generated reliance interests in land extending to the low water mark, the Indiana Supreme Court

had subsequently narrowed it by adopting a more expansive view of public trust rights along the

Ohio river in Martin v. City of Evansville, 32 Ind. 85, 86 (1869), finding instead that the city

could regulate the area below the high-water mark. Id. at 1184. The Gunderson court concluded

that “the natural OHWM is the legal boundary separating State-owned public trust land from

privately-owned riparian land” on the shores of Lake Michigan. Id. at 1187. This Court agrees

that Gunderson was not declaring what “had been private property under established law no

longer is” but rather that its decision was clarifying property entitlements that had been

previously unclear. 90 N.E.3d at 1185 (citing Stop the Beach, 560 U.S. at 728). 16

         In short, the Gunderson decision was not a sudden change in state law regarding a well-

established property right. Gunderson recognizes that some of the rules created for property

lying next to navigable water were developed over time and many were created for property

sitting next to rivers and not lakes. Gunderson clarified that a set of cases relevant to the Ohio

River in Indiana did not apply to property along Lake Michigan. The Indiana Supreme Court in

Gunderson did not, as Justice Scalia warned in Stevens v. City of Cannon Beach, 114 S.Ct. 1332

(1994), invoke nonexistent rules of state substantive law, but instead reviewed the history of land

grants and the presence of the public trust along the shores of Lake Michigan to determine where

the boundary had always been. Thus, Gunderson did not transform private property into public

property but clarified where the boundary of the public trust had always existed along the shores

of Lake Michigan. Moreover, the Gunderson decision is not a radical departure from previously



16
   And similar to the plaintiffs in Phillips Petroleum Co. v. Mississippi, 484 U.S. 469, 482 (1988), despite the
reliance interests that may have developed over time as a result of the deeds and paid taxes on these parcels of land
on Lake Michigan, here, Indiana law demonstrates that the state has always held title below the OHWM and has also
always held the land in the public trust for its citizens. “These statements [] should have made clear that the State's
claims were not limited to lands under navigable waterways. Any contrary expectations cannot be considered
reasonable.” Id. at 481.

                                                          22
USDC IN/ND case 2:19-cv-00466-JD-APR document 62 filed 03/31/21 page 23 of 23


well-established property law in Indiana. At best, the area of property law was murky in the State

of Indiana, and, likely, even murkier on the shores of Lake of Michigan. Without a clearly

established property interest in the land, the subsequent state clarification—either by the

judiciary or the legislature of where the boundary between state and private property and where

the public trust had always existed since Indiana joined the Union in 1816—cannot be

considered a taking.

       Therefore, even if it had jurisdiction over this case, this Court would find that the

Plaintiffs have no claim for takings following the Gunderson decision and would grant

Defendants’ motion to dismiss under Rule 12(b)(6). Since the Plaintiffs recognized in their

response brief that their second cause of action, based on the expanded easement established by

HEA 1385, is conditional upon the success of its first cause of action (the takings claim) [DE 45

at 29], the Court will not address the remaining cause of action.

IV.    Conclusion

       For the reasons set forth above, the Court GRANTS the Defendants’ motion to dismiss

for lack of subject matter jurisdiction. [DE 40]. Due to this case being dismissed for the lack of

subject matter jurisdiction, the remaining motion pending at DE [53] is now MOOT. Accordingly,

the Plaintiffs’ claims before this Court are DISMISSED.

       SO ORDERED

       ON: March 31, 2021



                                                      /s/JON E. DEGUILIO
                                                      CHIEF JUDGE
                                                      UNITED STATES DISTRICT COURT




                                                 23
